United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-84
Issued: July 10, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On October 15, 2013 appellant, through her attorney, filed a timely appeal of a
June 12, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) denying her
occupational disease claim. The Board assigned Docket No. 14-84.
On October 24, 2011 appellant, then a 55-year-old licensed practical nurse, filed an
occupational disease claim alleging that on October 6, 2011 she first realized that her right radial
tunnel median neuropathy, right rotator cuff tear and cervical sprain/strain with radiculopathy
was aggravated by the repetitiveness of her limited-duty job and the lack of workplace
ergonomics. By decision dated December 12, 2012, OWCP denied her claim on the grounds that
the medical evidence failed to establish a causal relationship between the diagnosed conditions
and the identified work factors. By decision dated June 12, 2013, its hearing representative
affirmed the denial of appellant’s occupational disease claim. The hearing representative noted
that the conditions of neck sprain, right rotator cuff sprain, right median neuropathy, right rotator
cuff tendinopathy and right shoulder impingement had been accepted under claim File
No. xxxxxx093. In addition, the hearing representative stated that a loss of wage-earning
capacity had been issued under this same claim.
The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further

indicated that the cases should be doubled as soon as the need to do so becomes apparent.1 As
OWCP referenced a prior decision with accepted conditions -- in denying appellant’s claim for a
schedule award, it should have combined the case files in accordance with its procedures.
As the record before the Board contains no evidence from the prior claim, the Board is
unable to properly address and adjudicate the issue of appellant’s occupational disease claim
under OWCP File No. xxxxxx523.
On remand, OWCP should combine the present case record, OWCP File No. xxxxxx523,
with OWCP File No. xxxxxx093. After combining these case records on remand, it should
consider the evidence contained in the combined case record and, following any necessary
further development, issue a de novo decision. Accordingly, the June 12, 2013 decision denying
appellant’s claim for a schedule award should be set aside.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2013 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: July 10, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2

